PER CURIAM.
In this Anders1 appeal, we find no error in Mr. Yates-Bailey’s judgment or sentence; however, we remand to the circuit court to correct a scrivener’s error in the order of revocation. The order states: “Found in Violation: Revoke probation and sentence the offender to 15 years[’] Prison on [Count] 1 and 5 years[’] Prison on [Count] 2.” Although the remaining record is clear on this point, the order of revocation fails to correctly recite that Yates-Bailey was found to have violated condition five of his probation—failing to live without violating any law. Accordingly, the order or revocation of probation is remanded for the circuit court to correct the scrivener’s error to reflect the violation of condition five.
Affirmed; remanded to correct scrivener’s error.
NORTHCUTT, SILBERMAN, and CRENSHAW, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).